Citation Nr: 0519690	
Decision Date: 07/20/05    Archive Date: 08/03/05	

DOCKET NO.  04-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for hepatitis C.

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January and March 
2003 of the VARO in Milwaukee that denied entitlement to 
service connection for PTSD.  

A review of the evidence of record discloses that by rating 
decision dated in February 2003, in addition to denying 
service connection for PTSD, the RO also denied service 
connection for a skin disorder and for hepatitis C.  In the 
same rating decision the veteran was found to be entitled to 
a permanent and total disability rating for pension purposes.  
In a February 5, 2003, notification letter, the veteran was 
informed that service connection for a skin disorder, 
hepatitis C, and PTSD was denied.  In a March 2003 rating 
decision, service connection for PTSD alone was denied.  
Received on April 4, 2003, was a communication from the 
veteran in which he stated he was disagreeing with the rating 
decision dated February 5, 2003.  He requested an examination 
for PTSD.  

The issues of entitlement to service connection for hepatitis 
C and a skin disorder are addressed in the REMAND portion of 
the decision below.  This portion of the appeal is remanded 
to the RO by way of the Appeals Management Center in 
Washington, D.C.  VA will notify the veteran should further 
action be required.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained, and all due 
process concerns have been addressed.  

2.  The veteran did not serve in combat.

3.  The record contains no credible supporting evidence of 
inservice stressors.

4.  The veteran does not have PTSD associated with active 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  The VCAA imposes obligations on VA in terms of 
its duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran and his representative have been provided with 
copies of the January 2003 and March 2003 rating decisions, 
as well as the January 2004 statement of the case and the 
December 2004 supplemental statement of the case.  These 
discussed the pertinent evidence in the laws and regulations 
related to the claim on appeal.  The documents essentially 
notified the veteran and his representative of the evidence 
needed by the veteran to prevail on his claim.  In addition, 
the veteran was provided with a communication dated May 23, 
2003, informing him what information is needed from him.  He 
was specifically asked to complete an enclosed stressor 
detail form.  The RO provided him with the PTSD stressor 
information attachment as a guide.  The guide asked him to 
provide a detailed description of any incident, his proximity 
to the incident, his involvement in the incident, the date of 
the incident, the unit to which he was assigned at the time 
of the incident, the names of other individuals involved in 
any stressful event, the names of any campaigns in which he 
was involved, and the specific locations where any event or 
incident took place.  The record discloses that he was 
provided with the same form in a March 2002 communication.  
The record also discloses he was provided with an opportunity 
to testify at a hearing, but for whatever reason, he failed 
to appear.

A February 2004 communication from the veteran and his 
representative reflects that all relevant medical records 
"were not obtained and reviewed prior to the decision."  
However, a computer review of medical records at the VA 
Medical Center in Madison, Wisconsin, discloses no diagnosis 
of PTSD or indication of mental health treatment evaluation.  
Neither the veteran nor his representative has provided any 
information regarding any additional records that might be 
obtained. 

In view of the veteran's repeated failure to provide VA with 
any information with which it might be able to help him, the 
undersigned finds that it is not necessary for the Board to 
provide any further discussion as to whether VA has complied 
with each and every requirement of the VCAA with regard to 
its duties to notify and assist.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  As the veteran 
has not submitted probative, competent medical evidence of a 
current diagnosis of PTSD, a VA examination has not been 
provided for the claim.  See Charles v. Principi, 
16 Vet. App. 370, 375 (2002).  

In view of the foregoing, the Board finds that VA has 
satisfied its duties to inform and assist the veteran in the 
development of the claim to the extent possible.  

Pertinent laws and regulations.

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted on active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "the veteran's own statements 
expressing his belief that his disabilities are service 
connected...are not probative."  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992). 

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection for PTSD requires:  (1) Medical evidence 
diagnosing PTSD; credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
an inservice stressor.  38 C.F.R. § 3.304(f).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of a claimed inservice stressor.  
Id.

Analysis.

In this case, the veteran's service medical records are 
without reference to psychiatric complaints or abnormalities.  
At the time of discharge examination in August 1970, the 
veteran expressed no pertinent complaints and it was noted 
that he denied all significant medical and surgical history.  

The available personnel records disclose that his active 
service was with the Air Force.  He apparently served in 
Vietnam from January 1969 to January 1970.  

The veteran's DD-214 shows that his military occupational 
specialty was as a materiel facilities specialist.

In his initial claim for disability benefits received in 
August 2001, the veteran indicated he had been seen at the VA 
Hospital in Madison, Wisconsin, by psychiatrists.  However, 
the claims file includes a deferred rating decision dated in 
June 2004 reflecting that a computer review of the records at 
the VA Medical Center in Madison showed no diagnosis of PTSD 
or indication of psychiatric/mental health treatment.  The 
claims folder contains reports of treatment and evaluation of 
the veteran at that facility on periodic occasions between 
December 1999 and March 2002 for various complaints.  No 
reference was made to the presence of symptoms associated 
with PTSD.  In other words, the medical evidence does not 
reveal a diagnosis of PTSD.  Absent competent, pertinent 
medical evidence of such a diagnosis, service connection for 
PTSD must be denied.  The Board notes that the veteran has 
been requested by letters in March 2002 and May 2003 to 
provide evidence regarding any stressful events that might be 
corroborated, but for whatever reason, he has failed to 
respond to this.





Under these circumstances, the evidence is against the claim 
and service connection for PTSD is denied.


ORDER

Service connection for PTSD is denied. 


REMAND

In a January 2003 decision the RO denied service connection 
for hepatitis C and a skin disorder, as well as PTSD.  A 
March 2003 rating decision denied service connection for PTSD 
only.  Received in April 2003 was the veteran's notice of 
disagreement in which he stated he was disagreeing with the 
February 5, 2003 decision.  The record reflects that 
communication referred to hepatitis C and a skin disorder as 
well as PTSD.  

Of record is a deferred rating decision dated in June 2004 
indicating the veteran was to be asked to clarify whether he 
wished to disagree with the denial of service connection for 
a skin condition and a skin disorder. The letter was sent in 
September 2004.  No response is of record.  However, the 
Board believes that the record reveals the veteran has not 
limited his appeal with respect to these issues and the Board 
concludes the issues remain alive.  Where a statement of the 
case has not been issued following the timely filing of a 
notice of disagreement, a remand, not a referral is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this portion of the case is referred to the RO 
for the following:

The RO should issue a statement of the case reflecting its 
adjudication of the issues of entitlement to service 
connection for hepatitis C and a skin disorder.  The veteran 
should be given the appropriate period of time to respond, if 
indicated.  If he submits a timely substantive appeal 
addressing these issues, the matters should be included as 
part of the appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


